IN THE COURT OF APPEALS OF TENNESSEE
                   AT NASHVILLE
                                                            F IL E D
                                                              Ma rch 16, 2000

RICKY LEE OLDHAM,                   )                       C e c il C ro w s o n , J r.
                                    )                     A p p e l la t e C o u rt C le rk
      Plaintiff/Appellant,          )   Davidson Chancery
                                    )   No. 98-2036-II
VS.                                 )
                                    )
TENNESSEE DEPARTMENT OF             )   Appeal No.
CORRECTION,                         )   M1998-00852-COA-R3-CV
                                    )
      Defendant/Appellee.           )



   APPEAL FROM THE CHANCERY COURT FOR DAVIDSON COUNTY
                 AT NASHVILLE, TENNESSEE


           THE HONORABLE CAROL L. McCOY, CHANCELLOR




Attorney for Plaintiff/Appellant:       Attorney for Defendant/Appellee:

Ricky Lee Oldham, Pro Se                Paul G. Summers
                                        Attorney General and Reporter

                                        Abigail Turner
                                        Assistant Attorney General




                       AFFIRMED AND REMANDED




                                        WILLIAM C. KOCH, JR., JUDGE
                               MEMORANDUM OPINION


      This appeal involves a dispute between an inmate and the Tennessee
Department of Correction (“Department”) regarding deductions from the inmate’s
trust account to pay the court costs stemming from his criminal conviction. After his
inmate grievance proved unsuccessful, the inmate filed a petition for a declaratory
order in the Chancery Court for Davidson County seeking a declaration that the
Department could not deduct funds from his inmate trust account without a court
order. The trial court dismissed the inmate’s petition because it did not state that the
inmate had previously sought a declaratory order from the Department. The inmate
asserts on this appeal that he should be excused from this requirement because he is
undertaking to represent himself and because his grievance was tantamount to a
petition for a declaratory order. We affirm the dismissal of the inmate’s complaint
in accordance with Tenn. Ct. App. R. 10(b).1


      Ricky Lee Oldham is currently incarcerated in the Northwest Correctional
Center in Tiptonville, Tennessee. Beginning in April 1996, prison officials began
deducting funds from his inmate trust account to pay for $1,692.50 in costs stemming
from his criminal conviction. When he questioned the basis for these deductions,
prison officials provided him with a document from the circuit court clerk of Madison
County certifying that the total cost in Mr. Oldham’s criminal proceedings amounted
to $1,692.50. Mr. Oldham filed an inmate grievance concerning these deductions
because he believed that prison officials did not have the authority to make them. The
grievance was dismissed on the ground that it was inappropriate because it dealt with
a matter concerning an outside agency.


      Thereafter, Mr. Oldham filed a petition for a declaratory judgment in the
Chancery Court for Davidson County. The Department moved to dismiss the petition


      1
          Tenn. Ct. App. R. 10(b) provides:

              The Court, with the concurrence of all judges participating in the case, may
      affirm, reverse or modify the actions of the trial court by memorandum opinion when
      a formal opinion would have no precedential value. When a case is decided by
      memorandum opinion, it shall be designated "MEMORANDUM OPINION," shall
      not be published, and shall not be cited or relied on for any reason in a subsequent
      unrelated case.

                                              -2-
because it did not contain an allegation that Mr. Oldham had petitioned for a
declaratory order and that the Department had refused to issue one. The trial court
dismissed Mr. Oldham’s petition. The trial court also taxed the costs of the
proceeding to Mr. Oldham but permitted him to pay these costs at the rate of $5.00 per
month. Mr. Oldham has appealed.


       Tenn. Code Ann. § 4-5-225(a) (1998) empowers the Chancery Court for
Davidson County to render declaratory judgments regarding the legal validity or
applicability of a statute, rule, or order of an administrative agency to specified
circumstances. However, Tenn. Code Ann. § 4-5-225(b) prevents the trial court from
rendering a declaratory judgment if the person seeking it has not petitioned the agency
for a declaratory ruling in accordance with Tenn. Code Ann. §§ 4-5-223, -224 (1998).
Mr. Oldham’s petition does not allege that he has complied with Tenn. Code Ann. §§
4-5-223, -224, and the record contains no evidence permitting us to find that he did.
Accordingly, the trial court correctly decided to dismiss his petition.


       Mr. Oldham asserts that he should be excused from complying with Tenn. Code
Ann. § 4-5-225(b) because he is untrained in the law and is attempting to represent
himself. While the courts should construe the pleadings of pro se litigants liberally,
pro se litigants are not excused from following the same procedural and substantive
rules that represented parties are required to follow. See Kaylor v. Bradley, 912
S.W.2d 728, 733 n.4 (Tenn. Ct. App. 1995); Irvin v. City of Clarksville, 767 S.W.2d
649, 652 (Tenn. Ct. App. 1988). Compliance with Tenn. Code Ann. §§ 4-5-223, -224
is a procedural prerequisite to a Tenn. Code Ann. § 4-5-225 petition. Without it, Mr.
Oldham’s petition must be dismissed.


       Mr. Oldham also asserts that the inmate grievance proceeding is substantially
the same as a petition for a declaratory order under Tenn. Code Ann. § 4-5-223. We
disagree. The purpose of an inmate grievance is not to question the legal validity of
a state statute, rule, order, or their application to a particular set of facts. Accordingly,
pursuing an inmate grievance does not amount to substantial compliance with Tenn.
Code Ann. § 4-5-225(b).




                                            -3-
         We affirm the order dismissing Mr. Oldham’s petition and remand the case to
the trial court for whatever further proceedings may be required. We also tax the
costs of this appeal to Ricky Lee Oldham for which execution, if necessary, may
issue.


                                               ______________________________
                                               WILLIAM C. KOCH, JR., JUDGE


CONCUR:


________________________________
WILLIAM B. CAIN, JUDGE



________________________________
PATRICIA J. COTTRELL, JUDGE




                                         -4-